Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 Mar 2021 has been entered.
 
Claim Status
Applicant’s response filed 15 Mar 2021 amends claims 21, 23, 24, cancels claim 22, thereby providing claims 21, 23-37 pending. Claims 1-20 and 38-48 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 Feb 2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21, and 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Luukkala  (US 2014/0087680) and Walker (US 2003/0093187) in view of Noland (US 2016/0232774).
For claim 21, Luukkala discloses in a distributed computing environment, a method for enabling the simplified establishment of prioritized communications between a Personal Alert Device (PAD) associated with an asset and at least one selected Crisis/Emergency Management Service (CEMS) during a crisis/emergency event (Fig. 3), the method a comprising: 
	automatically determining, by the PAD, that a crisis/emergency event is transpiring ([0068] In step 301, the control logic 201 may cause, at least in part, a generation of the request to initiate the at least one call based, at least in part, on a determination of at least one emergency condition, wherein the at least one call is at least one emergency call.); 
	the determination causing the establishment of a first communication link between a PAD and a communications interface aggregation facility (CIAF) over a first operatively coupled network interface ([0068]: With the detection of the emergency condition, the controller 111 may determine a request to initiate at least one call from at least one device, including at the UEs 101. The controller 111 may determine a request to initiate at least one call from at least one device (step 303).), 
	the establishment of the first communications link causing the CIAF to establish a second communications link between the CIAF and an Alert System Management Service (ASMS) over an operatively coupled at least one of a terrestrial and extraterrestrial communications interface ([0098] A computer called a server host 1092 connected to the Internet hosts a process that provides a service in response to information received over the Internet.); 
	the establishment of the second communications link causing the ASMS to establish a tertiary communications link between the ASMS and at least one of the selected CEMS over an operatively coupled at least one of a terrestrial and extraterrestrial communications interface ([0049] In another embodiment, the call manager 103a may initiate connectivity with one or more other UEs 101b-101n. For example, the one or more other UEs 101b-101n may include mobile devices associated with passengers in the car denoted as UE 101a. After initiating connectivity, the call managers 103a-103n may determine to select at least one main device out of the connected at least one UE 101a and one or more other UEs 101b-101n that may ultimately place the emergency call initiated by sensor module 107.); 
	wherein the CIAF and the ASMS acts as relays for communications between the PAD and the at least one selected CEMS ([0049]: Call manager 103a may be in connectivity with the sensor module 107 
	wherein the established first, second, and tertiary communication links provides a pathway for the exchange at least one of audio, video, or other data between the PAD, the CAIF, the ASMS, and the at least one selected CEMS ([0030]: In placing the call, the eCall may notify the nearest emergency center and establish a voice connection, video connection, and/or deliver a "minimum data set" including the location of the emergency and information associated with the vehicle.). 
While Luukkala discloses automatically determining, by the PAD, that a crisis/emergency event is transpiring ([0068]), Luukkala does not teach automatically determining, by the PAD, that a crisis/emergency event is transpiring due to at least one operatively coupled sensor and audio recognition software detecting that a particular action has occurred, wherein the PAD comprises a squelch function to signal another PAD device in proximity to the PAD device to operate in a covert fashion, and wherein the particular action is selected from the group consisting of: one or more gunshots, a change in moisture, and a change in temperature.
Walker teaches automatically determining that a crisis/emergency event is transpiring due to at least one operatively coupled sensor ([0083]: e.g. Once transducers have converted any molecular substance to an electrical signature, the signal is analyzed for recognition by the PFN/TRAC/FACT security system software library. It is recorded and reported to the surface by any secure on board 1A PFN/TRAC unit progressively programmed to complete this function for the surface Safe Base system to prescribe the appropriate safe base response to the incoming troubled FACT flight.) and audio recognition software detecting that a particular action has occurred ([0602]: a voice recognition algorithm to identify languages spoken; [0313]: e.g. e.g. explosion detection sensors, audio and video, etc.), 
wherein the PAD comprises a squelch function ([2241] Squelch A control and/or circuit that reduces the gain in response of a receiver. The squelch is used to eliminate the output noise of the receiver when a signal is not being received. Auto controlled by TRAC management or interfaced sub-system.) 

	It would be obvious to a person with ordinary skill in the art to combine the teachings of Walker with the teachings of Luukkala to provide faster, more accurate, and more reliable automatic response to the environment.
Nolan teaches a squelch function to signal another PAD device in proximity to the PAD device to operate in a covert fashion ([0176]: alert individuals in the vicinity of the threat sensing device to the presence of a threat or to provide instructions in the event of a threat.), and 
wherein the particular action is selected from the group consisting of: one or more gunshots, a change in moisture, and a change in temperature ([0065] gunshot, [0177] heat signatures that can be detected, ([0076] Optionally, the threat sensing device 10 comprises other sensors such as, but not limited to, a temperature sensor, moisture sensor, carbon monoxide, radon, smoke, or water sensor (not shown). These sensors can be used, for example, as inputs to the acoustic or gunshot sensor to provide enhanced accuracy of calculations relating to perceived events, or simply to detect abnormalities such as a localized heat source (e.g., fire) or flooding.).
It would be obvious to a person with ordinary skill in the art to combine the emergency response system teachings of Noland with the teachings of Luukkala to provide improved determination whether the sensor data corresponds to one of a predetermined plurality of known threats and, if so, to communicate at least one of the existence of the threat, the sensor data, or one or more predetermined messages to one or more pre-registered recipient devices.
	For claim 23, while Luukkala does not, Walker teaches wherein the particular action comprises an environmental factor surpassing a given threshold, and wherein the environmental factor is selected from the group consisting of: smoke, carbon monoxide, and a toxic substance. ([0161]: The air supply to the cockpit and passenger cabin is to be monitored for contaminants e.g. Bio, chemical (EDS) and physical property sensor arrays smoke detection). It would be obvious to a person with ordinary skill in the art to combine the teachings of Walker with the teachings of Luukkala for the same reasons discussed for claim 21.

	For claim 25, Luukkala discloses the method of claim 21 wherein the reception of at the least one of audio, video, and other data enables the at least one recipient of the communications at the at least one CEMS to enact policies and procedures that assist the asset associated with the PAD in dealing with the transpiring crisis/emergency event ([0078] In one embodiment, the call manager 103 may take an inventory all the devices with connectivity to the at least one device (step 601). As previously discussed, one or more devices may come into connectivity with the at least one device via one or more docks associated with the at least one device. In identifying all of the one or more devices in connectivity with the at least one device, the call manager 103 may receive data regarding the available resources of each device via RF memory tags, for instance (step 603). Resource information may include operational status information, device capability information, resource availability information, or a combination thereof.). 
	For claim 26, Luukkala discloses the method of claim 21 wherein any of the at least one of audio, video, and other data received from the at least one CEMS to be output by the PAD device for consumption by the asset associated with the PAD provides information to the asset regarding the crisis/emergency event that is transpiring ([0030]: In placing the call, the eCall may notify the nearest emergency center and establish a voice connection, video connection, and/or deliver a "minimum data set" including the location of the emergency and information associated with the vehicle.).
	For claim 27, Luukkala discloses the method of claim 26 wherein the information provided by the at least one output of audio, video, and other data provides guidance to the asset associated with the PAD as to when assistance will arrive ([0035] In one embodiment, the telematics system may include GPS technology such that the system 100 may transmit a minimum set of data (MSD) along with a call to 
	For claim 28, Luukkala discloses the method of claim 21 wherein the other data that is transmitted to the at least one CEMS is preconfigured ([0035] In one embodiment, the telematics system may include GPS technology such that the system 100 may transmit a minimum set of data (MSD) along with a call to aid emergency response teams. The MSD may provide information to help emergency response personnel reach the scene of an emergency and prepare the most relevant medical care. As such, the MSD may include precise GPS coordinates, time of accident, vehicle identification, information about a possible service provider, or a combination thereof.). 
	For claim 29, Luukkala discloses the method of claim 28 wherein the other data that is preconfigured comprises information regarding the asset associated with the personal alert device ([0034]: sensors may detect heart failure and send system 100 a request to initiate a call.). 
	For claim 30, Luukkala discloses the method of claim 28 wherein the other data that is preconfigured comprises information regarding the organization associated with the personal alert device ([0035]: information about a possible service provider). 
	For claim 31, Luukkala discloses the method of claim 28 wherein the other data that is preconfigured comprises information regarding the area where the personal alert device in located ([0035]: GPS coordinates). 
	For claim 32, Luukkala discloses the method of claim 28 wherein the other data that is preconfigured comprises information regarding other individuals associated with the asset of claim 24 ([0038] Operational status information may include information on whether the device is in a state where it can operate to place a call. For instance, passengers' mobile devices may easily be broken in the event of a car accident. Verifying operational status information of a passengers' mobile device may inform the system 100 of whether the device still has the ability to operate to perform as part of system 100, or if the 
	For claim 33, Luukkala discloses the method of claim 28 wherein the other data that is preconfigured alerts the recipient of the communications at the at least one crisis/emergency management service that the personal alert device is operating in a covert mode ([0046]: For example, the data may include vehicle information, user health information, location information, or a combination thereof. In other words, the system may transmit the make and model of the vehicle involved in an emergency, the identity of a user associated with the vehicle or mobile device, medical history of the user, location information, or a combination thereof.). 
	For claim 34, Luukkala discloses the method of claim 21 wherein the other data that is transmitted to the at least one CEMS is computer generated ([0046]: e.g. a system generates data to be sent). 
	For claim 35, Luukkala discloses the method of claim 21 wherein the ASMS acts as a communication bridge and bifurcates the communications of the at least one of audio, video, or other data exchanged between the PAD, the at least one selected CEMS, and with at least one other CEMS based on policy settings established for the organization associated with the PAD ([0055-56]: e.g. call manager 103). 
	For claim 36, Luukkala discloses the method of claim 21 wherein the ASMS acts as a translator for the communications of at the least one of audio, video, or other data exchanged between the PAD and the at least one CEMS based on capabilities of each endpoint of the communications ([0054]: The header includes information such as the source of the packet, its destination, the length of the payload, and other properties used by the protocol. Often, the data in the payload for the particular protocol includes a header and payload for a different protocol associated with a different, higher layer of the OSI Reference Model). 
	For claim 37, Luukkala discloses the method of claim 35 wherein the ASMS acts as a translator for the communications of at the least one of audio, video, or other data exchanged between the PAD and the at least one CEMS based on capabilities of each endpoint of the communications ([0054]: The header . 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Martin; Michael John et al.	US 20180053401 A1	PREDICTIVE ANALYTICS FOR EMERGENCY DETECTION AND RESPONSE MANAGEMENT
Barnes; Bruce et al.	US 20150087258 A1	Remotely Activated Monitoring Service
Jensen; Gavin et al.	US 10163329 B1	Home alarm system
Pulletikurty; Ravi Kumar	US 20160134737 A1	SYSTEM HAVING A MINIATURE PORTABLE ELECTRONIC DEVICE FOR COMMAND AND CONTROL OF A PLURALITY OF WIRELESS DEVICES
Gordon-Carroll; Clint Huson	US 20170337791 A1	DRONE ENABLED STREET WATCH
Hunter; Charles Eric et al.	US 20170162023 A1	REMOTE SENSORS FOR DETECTING ALERT CONDITIONS AND NOTIFYING A CENTRAL STATION
Hunter; Charles Eric et al.	US 20180068547 A1	REMOTE SENSORS FOR DETECTING ALERT CONDITIONS AND NOTIFYING A CENTRAL STATION
WILSON; John Paul et al.	US 20180311515 A1	FACIAL SHIELDING SYSTEM FOR PROTECTION FROM ENVIRONMENTAL HAZARDS
Matsuoka; Yoky et al.	US 20150061859 A1	SECURITY SCORING IN A SMART-SENSORED HOME
Sloo; David et al.	US 20150097663 A1	SMART-HOME MULTI-FUNCTIONAL HAZARD DETECTOR PROVIDING LOCATION-SPECIFIC FEATURE CONFIGURATION
Fadell; Anthony Michael et al.	US 20150156031 A1	ENVIRONMENTAL SENSING WITH A DOORBELL AT A SMART-HOME
Fadell; Anthony Michael et al.	US 20150154850 A1	LEVERAGING NEIGHBORHOOD TO HANDLE POTENTIAL VISITOR AT A SMART-HOME
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485